Citation Nr: 1129631	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  06-26 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to a rating in excess of 20 percent for the service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to November 1971 and from February 26, 1972, to February 27, 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

The Board remanded this case for further development in September 2009.  The file has now been returned to the Board for further appellate action.


REMAND

The originating agency most recently readjudicated the issue on appeal in a Supplemental Statement of the Case (SSOC) in March 2011 and returned the case to the Board for further appellate action.  In April 2011 the Veteran submitted directly to the Board, without waiver of RO jurisdiction, a letter asserting he had been treated on March 23, 2011, on an emergency basis at the VA Medical Center for symptoms associated with the lower back disability on appeal, and was informed by the attending VA physician at that time that he had curvature and twisting of the spine.  This emergency treatment report is not in the claims file and has not been obtained or considered by the RO in the first instance.

The jurisdiction previously conferred upon the Board by 38 C.F.R. § 19.9 (2002) to develop evidence, and then to adjudicate claims based on that evidence not previously reviewed by the RO, has been invalidated.  Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir.2003). See also 38 C.F.R. § 19.37 (2010).  Because the VA treatment records cited by the Veteran are potentially relevant to his claim on appeal, and because the Board does not have jurisdiction to procure and consider those records, the file must be remanded to the originating agency at this point to obtain the records and consider the claim in light of the information therein.

While the claim is in remand status the RO or AMC is requested to resolve whether the Veteran's accredited representative is DAV, as reflected in VACOLS, or Alpha Veterans Disability Associates as cited in several recent letters from the Veteran.  The file contains a letter dated October 19, 2010, from Alpha Veterans Disability Associates citing an attached VA Form 21-22, but review of the file does not reveal such a document.  DAV filed a Post-Remand Brief in May 2011 despite the Veteran's insistence that Alpha Veterans Disability Associates, not DAV, is his accredited representative.
 
Accordingly, this case is REMANDED to the RO or Appeals Management Center (AMC) in Washington, D.C., for the following actions:

1.  The RO or the AMC should clarify the representation in this case.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding treatment records relevant to the issue on appeal, to include the VA emergency treatment notes dated March 23, 2011.

3.  The RO or the AMC should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to the final outcome warranted.

No action is required of the Veteran unless he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

